Order                                                                                  Michigan Supreme
                                                                                                   Court
                                                                                       Lansing, Michigan
  March 10, 2015
                                                                                         Robert P. Young, Jr.,
                                                                                                    Chief Justice

  150846(146)                                                                             Stephen J. Markman
                                                                                              Mary Beth Kelly
                                                                                               Brian K. Zahra
                                                                                       Bridget M. McCormack
  DTE ELECTRIC COMPANY, a/k/a DETROIT                                                        David F. Viviano
                                                                                         Richard H. Bernstein,
  EDISON COMPANY,                                                                                        Justices
            Plaintiff-Appellee,
                                                              SC: 150846
  v                                                           COA: 317976
                                                              Oakland CC: 2013-132055-CH
  JOSEPH CONSTANT,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant for permission to
  electronically file Exhibits 98-188 to his amended application for leave to appeal is
  GRANTED. The exhibits that were electronically submitted on March 3, 2015, are
  accepted for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                              March 10, 2015